DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The instant application claims the benefit of priority as a continuation of U.S. Application No. 13/364,809 filed 2 February 2021, which claims the benefit of priority as a continuation of U.S. Provisional Application No. 13/191,366 filed 26 July 2011, which claims the benefit of priority as a continuation in part of U.S. Application No. 12/958,352 filed 1 December 2010, which claims the benefit of priority to U.S. Provisional Application No. 61/407,017 filed 26 October 2010. The claims to the benefit of priority for claims 7-13 and 15-25 are acknowledged. As such, the effective filing date of claims 8-9, 11-13 and 15-25 is 26 October 2010. 
It is noted that claims 14 and 26 recite limitations for calculating a normalized chromosome value (NCV), wherein said NCV relates said chromosome dose to the mean of the corresponding chromosome dose in a set of qualified sample4s as:             
                
                    
                        N
                        C
                        V
                    
                    
                        i
                        j
                    
                
                =
                
                    
                        
                            
                                x
                            
                            
                                i
                                j
                            
                        
                        -
                        
                            
                                
                                    
                                        μ
                                    
                                    ^
                                
                            
                            
                                j
                            
                        
                    
                    
                        
                            
                                
                                    
                                        σ
                                    
                                    ^
                                
                            
                            
                                j
                            
                        
                    
                
            
         where             
                
                    
                        
                            
                                μ
                            
                            ^
                        
                    
                    
                        j
                    
                
            
         and             
                
                    
                        
                            
                                σ
                            
                            ^
                        
                    
                    
                        j
                    
                
            
         are the estimated mean and standard deviation, respectively, for the j-th chromosome dose in a set of qualified samples, and xij is the observed j-th chromosome dose for test sample i. These limitations are not supported by the disclosures of U.S. Application No. 12/958,352 and U.S. Provisional Application No. 61/407,017. Therefore, claims 14 and 26 are not granted the claim to the benefit of priority to these applications. As such, the effective filing date of claims 14 and 26 is 26 July 2011.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner’s amendment was given in an interview with Nancy Johnson on 21 December 2021.

The application has been amended as follows: 
11. (Currently Amended) In a method of performing prenatal diagnosis using massively parallel sequencing of a mixture of fetal and maternal cell-free DNA extracted from the plasma portion of a human maternal test blood sample, the method including steps of extraction, purification, library preparation, and/or cluster amplification, each of which can cause variation of the number of sequence tags that map to the reference genome within and between sequencing runs,
the improvement comprising:
(a) performing massively parallel sequencing of at least a portion of said fetal and maternal nucleic acids in said test sample to obtain sequence information, comprising sequence information for chromosome 21 and for a normalizing sequence for chromosome 21, said normalizing sequence having previously been systematically determined to minimize the variation of the chromosome doses within and between sequencing runs; 
(b) receiving said sequence information in a computer readable medium; 
(c) using computer readable logic, utilizing said sequence information to identify a number of sequence tags for chromosome 21 and to identify a number of sequence tags for said normalizing sequence; 
(d) using computer readable logic, utilizing said number of sequence tags identified for chromosome 21 and said number of sequence tags identified for said normalizing sequence obtained in step (c) to calculate a chromosome dose for chromosome 21; and 
(e) calculating a differential between the chromosome dose for chromosome 21 and a threshold value, wherein a statistically significant differential indicates the presence or absence of complete fetal chromosomal aneuploidy for 
wherein step (d) comprises: 
(i) calculating a sequence tag density ratio for chromosome 21, by relating the number of sequence tags identified for chromosome 21 in step (a) to the length of chromosome 21; 
(ii) calculating a sequence tag density ratio for 
(iii) using the sequence tag density ratios calculated in steps (i) and (ii) to calculate a single chromosome dose for chromosome 21, wherein said chromosome dose is calculated as a ratio of the sequence tag density ratio for chromosome 21 and the sequence tag density ratio for said normalizing sequence for chromosome 21.

12. (Currently Amended) The method of Claim 11, wherein 

13. (Currently Amended) The method of Claim 11, wherein steps (a)-(e) are repeated for test samples from different maternal subjects, and wherein the method comprises determining the presence or absence of complete fetal chromosomal aneuploidy for chromosome 21 in each of said samples.

24. (Currently Amended) The method of Claim 20, wherein step (e) comprises: 
(i) calculating a sequence tag density ratio for chromosome 21, by relating the number of sequence tags identified for chromosome 21 in step [[(a)]](d) to the length of chromosome 21; 
(ii) calculating a sequence tag density ratio for 
(iii) using the sequence tag density ratios calculated in steps (i) and (ii) to calculate a single chromosome dose for chromosome 21, wherein said 

25. (Currently Amended) The method of Claim 20, wherein 

Drawings
	The drawings filed 2 July 2021 were previously accepted in the Office action mailed 8 October 2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The objection to claim 18 is withdrawn in view of the claim amendments filed 8 December 2021.
The rejection of claims 20-26 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,657,342 B2 in view of Lo et al. (US 2010/0112590 A1; IDS Document) is withdrawn in view of the Terminal Disclaimer filed and accepted 6 December 2021.
The provisional rejection of claims 8-9, 11-17, 19 and 27-28 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-9 of copending Application No. 15/664,043 in view of Lo et al. (US 2010/0112590 A1; IDS Document) is withdrawn in view of the Terminal Disclaimer filed and accepted 6 December 2021.
The provisional rejection of claim 18 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-9 of copending Application No. 15/664,043 in view of Lo Current Protocols in Human Genetics July 2009, 18.2.1-18.2.27; newly cited) is withdrawn in view of the Terminal Disclaimer filed and accepted 6 December 2021.
The rejection of claims 8-9, 12-17, 19 and 27-28 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,941,442 B2 (newly cited issued patent of Application No. 15/601,951) in view of Lo et al. (US 2010/0112590 A1; IDS Document) is withdrawn in view of the Terminal Disclaimer filed and accepted 6 December 2021.
The rejection of claim 18 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,941,442 B2 (newly cited issued patent of Application No. 15/601,951) in view of Lo et al. (US 2010/0112590 A1; IDS Document) as applied to claim 11 above and further in view of Quail et al. (Current Protocols in Human Genetics July 2009, 18.2.1-18.2.27; newly cited) is withdrawn in view of the Terminal Disclaimer filed and accepted 6 December 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 8-9 and 11-28 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249. The examiner can normally be reached M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLIVIA M. WISE/Primary Examiner, Art Unit 1631